235 S.W.3d 606 (2007)
Richard A. LANGDON, Susan B. Langdon, and Langdon Contracting, Inc., Appellants,
v.
NISWONGER-LANGDON PAVING, INC., Respondent.
No. ED 89469.
Missouri Court of Appeals, Eastern District, Division Three.
October 16, 2007.
David M. Heimos, Clayton, MO, for appellant.
Nancy Baumann, Ballwin, MO, for respondent Acting Pro Se.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Richard A. Langdon, Susan B. Langdon, and Langdon Contracting, Inc. ("Plaintiffs") appeal the judgment awarding them less attorney's fees and costs than they had requested. We find that the trial court did not err by failing to award Plaintiffs attorney's fees and costs for their successful breach of employment agreement claim. We also find that the trial court did not abuse its discretion in its determination of what constitutes a reasonable award of attorney's fees and costs.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).